DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Accordingly, the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The abstract of this disclosure is objected to because the abstract exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, page 24, line 1, “the memory device unit” should read as “the memory device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, 14, 16-18 and 20-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the Examiner finds the claimed “evaluation elements”, “evaluating unit”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to at least a second assignment of evaluation elements in a second state” are not sufficiently described specification and thus, fail to comply with the written description requirement.
The purpose of the written description requirement is to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991).  The possession test alone, however, is not always sufficient to meet the written description requirement.  Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 969 (Fed. Cir. 2002).  Rather, “the written description requirement is satisfied by the patentee’s disclosure of ‘such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.’”  Id. (quoting Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997)).
The specification does not provide definitions of the claimed “evaluation elements” and “evaluating unit”. The Examiner finds these terms are not technical terms that are generally used in the art. Turning to the specification, in one instance it does provide that “[a]n evaluation element may be considered as an element that provides a result for a measurement value related to the memory cell it evaluates, e.g., an analog value.” See Spec. 5:5–8 (emphasis added); see also 6:7–8 (“The evaluation unit 18 is configured for evaluating the plurality of memory cells 121 and 122 in the first state to obtain a first evaluation result, i.e., a read-out result.” (Emphasis added.)). Accordingly, the claimed “evaluation elements” and “evaluation unit” are being described as elements that conduct an evaluation of a memory cell and receive the results of the evaluation. However, the written description does not describe what process or operation constitutes as an evaluation. It is unknown if the evaluation is an analysis of the integrity of a memory cell, a determination of the presence of error bits therein, or just merely reading the logical state/voltage of a memory cell. It is further unclear what electrical component the term “evaluation” is referring to: is it a BIST (built-in self-test) circuit, ECC circuit, row/column decoder, data input/output circuit or similar sensing circuit? Since the Examiner cannot determine the meets and bounds of the term “evaluation” or how it is configured to evaluate, a prior art search cannot be conducted as the Examiner does not know the scope of the invention. Accordingly, the Examiner finds the evaluation steps performed by the claimed “evaluation elements” and “evaluation unit” are unknown, and the omission of these essential steps reflects subject matter that was not described in the specification, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Likewise, the specification does not provide definitions of the claimed “assignment” and the Examiner finds these terms are not technical terms that are generally used in the art. The claimed “assignment” appears to mean a structural element that comprises “evaluation elements in a first [or second] state”. In one example, the specification describes that the memory cells 121 and 122 and evaluation elements 141 and 142, illustrated in Figures 1a and 1b, are physically connected to separate assignments via the interconnection unit 16. See id. at 5:29–36 and 6:1–3. However, the written description does not disclose how the claimed “assignment” is capable or configured to connect to the claimed “interconnection unit”, evaluate memory cells, receive the evaluation result, and maintain either a constant first or second state. The Examiner does not know what the claimed “first assignment” and “second assignment” is. The terms are not sufficiently described in the specification to convey with reasonable clarity how the assignments connect and maintain a state, nor does their box-like composition in Figures 1a and 1b resolve the numerous questions regarding the invention’s vague description. Since the claimed “first assignment of evaluation elements in a first state” and “second assignment of evaluation elements in a second state” are unknown, including their ability to physically connect to other electrical components, the Applicant’s invention is unclear and not sufficiently described in specification; thus, the invention fails to comply with the written description requirement. 
The Examiner further finds the claimed “evaluation elements”, “interconnection unit”, “evaluation unit” as recited in claim 1 lack written description under 35 U.S.C. 112(a), because the specification fails to adequately disclose structure to perform the claimed function. The Examiner finds the specification fails to adequately disclose structure of the claimed terms that perform the claimed function. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm or algorithms for performing the claimed specific computer function. The Examiner finds the specification fails to disclose any algorithmic descriptions of the claimed terms or their result-oriented limitations. When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under § 112(b) for failure to disclose sufficient corresponding structure, as herein, the computer and the algorithm in the specification that performs the entire claimed function or functions, will also lack written description under 35 U.S.C. 112(a).
	Regarding claim 2, the Examiner finds the specification fails to adequately disclose structure of the claimed “evaluation element” and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claim 3, the Examiner finds the specification fails to adequately disclose structure of the claimed “evaluation unit” and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claim 4, the Examiner finds the specification fails to adequately disclose structure of the claimed “interconnection unit” and “evaluation unit” and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claim 5, the Examiner finds the specification fails to adequately disclose structure of the claimed “evaluation unit” and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claims 7-11, the Examiner finds the specification fails to adequately disclose structure of the claimed “evaluation unit” and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claims 14, the Examiner finds the specification fails to adequately disclose structure of the claimed “evaluation unit” and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 16, the Examiner finds the claimed “evaluation elements”, “evaluating unit”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to at least a second assignment of evaluation elements in a second state” are not sufficiently described specification and thus, fail to comply with the written description requirement for the same reasons as set forth in claim 1 above.
	The Examiner further finds the specification fails to adequately disclose structure to perform the functions of the claimed “evaluation elements”, “interconnection unit”, and “evaluation unit”. And the specification lacks sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 17, the Examiner finds the claimed “evaluation elements”, “evaluating unit”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to at least a second assignment of evaluation elements in a second state” are not sufficiently described specification and thus, fail to comply with the written description requirement for the same reasons as set forth in claim 1 above.
	The Examiner further finds the specification fails to adequately disclose structure to perform the functions of the claimed “evaluation elements”, “interconnection unit”, and “evaluation unit”. And the specification lacks sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 18, the Examiner finds the claimed “evaluation elements”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to a second assignment of evaluation elements in a second state” are not sufficiently described specification and thus, fail to comply with the written description requirement for the same reasons as set forth in claim 1 above.
	The Examiner further finds the specification fails to adequately disclose structure to perform the functions of the claimed “evaluation elements”. And the specification lacks sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 20, the Examiner finds the claimed “evaluation elements”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to a second assignment of evaluation elements in a second state” are not sufficiently described specification and thus, fail to comply with the written description requirement for the same reasons as set forth in claim 1 above.
	The Examiner further finds the specification fails to adequately disclose structure to perform the functions of the claimed “evaluation elements”. And the specification lacks sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 21, the Examiner finds the claimed “evaluation elements”, “connecting the memory cell to a first evaluation element in a first state”, and “connecting the memory cell to a second evaluation element in a second state” are not sufficiently described specification and thus, fail to comply with the written description requirement for the same reasons as set forth in claim 1 above.
	The Examiner further finds the specification fails to adequately disclose structure to perform the functions of the claimed “evaluation elements”. And the specification lacks sufficient description (i.e., an algorithm) for performing the claimed specific computer function.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12, 14-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “evaluation elements” and “evaluating unit” render the claim indefinite, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Although the specification does not provide definitions of the claimed “evaluation elements” and “evaluating unit”, it does provide that “[a]n evaluation element may be considered as an element that provides a result for a measurement value related to the memory cell it evaluates, e.g., an analog value.” See Spec. 5:5–8 (emphasis added); see also 6:7–8 (“The evaluation unit 18 is configured for evaluating the plurality of memory cells 121 and 122 in the first state to obtain a first evaluation result, i.e., a read-out result.” (Emphasis added.)). Accordingly, the claimed “evaluation elements” and “evaluation unit” are being described as elements that conduct an evaluation of a memory cell and receive the results of the evaluation. However, the written description does not describe what process or operation constitutes as an evaluation. It is unknown if the evaluation is an analysis of the integrity of a memory cell, a determination of the presence of error bits therein, or just merely reading the logical state/voltage of a memory cell. It is further unclear what electrical component the term “evaluation” is referring to: is it a BIST (built-in self-test) circuit, ECC engine, row/column decoder, data input/output circuit or sensing circuit? Since the Examiner cannot determine the meets and bounds of the term “evaluation”, a prior art search cannot be conducted as the Examiner does not know the scope of the invention. Accordingly, the Examiner finds the evaluation steps performed by the claimed “evaluation elements” and “evaluation unit” are unknown, and the omission of these essential steps renders the claim indefinite.

	Claims 2-5, 7-12, 14-18 and 20-21 are also rejected under 35 U.S.C. 112(b) for the same reasons as set forth above in claim 1. The claims recite the term “evaluation” which renders each claim indefinite for omitting essential steps for conducting an evaluation as recited in the claims.

The following limitations of claim 1 are indefinite for using terms that are contrary to the their ordinary meaning: “connecting the plurality of memory cells to a first assignment of evaluation elements” and “connecting the plurality of memory cells to a second assignment of evaluation elements”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The claimed “assignment” is used by the claim to mean a structural element, while the accepted meaning is “a specified task or amount of work assigned or undertaken.” See “Assignment.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/assignment. Accessed 15 Dec. 2022. The term is indefinite because the specification does not clearly redefine the term. Instead, at least in one example, the specification appears to indicate that the assignments are logical values. See Spec. 5:11–13 (“[W]herein the assignments of evaluated values to logical meanings are possible, without any limitation”). However, in another example, the specification describes that the memory cells 121 and 122 and evaluation elements 141 and 142, illustrated in Figures 1a and 1b, are physically connected to separate assignments via the interconnection unit 16. See id. at 5:29–36 and 6:1–3. 
“To comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained.” See MPEP § 2173.05(a), subsection I; see also MPEP § 2173.02, subsection II (“It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined”) citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims”). 
 Since the meaning of the claimed “first assignment of evaluation elements” and “second assignment of evaluation elements” are unknown, including their ability to physically connect to other electrical components, the Applicant’s invention is unclear. Thus, the Examiner cannot conduct a proper prior art search as the scope and particular arrangement of the invention is unknown. Accordingly, the claim is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The Examiner further finds the claimed “evaluation elements”, “interconnection unit”, “evaluation unit” as recited in claim 1 are indefinite under 35 U.S.C. 112(b) because the specification fails to adequately disclose structure to perform the claimed function. The Examiner finds the specification fails to adequately disclose structure of the claimed terms that perform the claimed function. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm or algorithms for performing the claimed specific computer function. The Examiner finds the specification fails to disclose any algorithmic descriptions of the claimed terms or their result-oriented limitations. When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under § 112(b) for failure to disclose sufficient corresponding structure, as herein, the computer and the algorithm in the specification that performs the entire claimed function or functions, will also lack written description under 35 U.S.C. 112(a), as discussed above.
	Regarding claim 2, the Examiner finds the claimed “evaluation element” is indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claim 3, the Examiner finds the claimed “evaluation unit” is indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.

	Regarding claim 4, the Examiner finds the claimed “interconnection unit” and “evaluation unit” are indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claim 5, the Examiner finds the claimed “evaluation unit” is indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claims 7-11, the Examiner finds the claimed “evaluation unit” is indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
	Regarding claim 14, the Examiner finds the claimed “evaluation unit” is indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 16, the Examiner finds the claimed “evaluation elements”, “evaluating unit”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to at least a second assignment of evaluation elements in a second state” are indefinite under § 112(b) for the same reasons as set forth in claim 1 above.
	The Examiner further finds the claimed “evaluation elements”, “interconnection unit”, and “evaluation unit” are indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 17, the Examiner finds the claimed “evaluation elements”, “evaluating unit”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to at least a second assignment of evaluation elements in a second state” are indefinite under § 112(b) for the same reasons as set forth in claim 1 above.
	The Examiner further finds the claimed “evaluation elements”, “interconnection unit”, and “evaluation unit” are indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 18, the Examiner finds the claimed “evaluation elements”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to a second assignment of evaluation elements in a second state” are indefinite under § 112(b) for the same reasons as set forth in claim 1 above.
	The Examiner further finds the claimed “evaluation elements” is indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 20, the Examiner finds the claimed “evaluation elements”, “connecting the plurality of memory cells to a first assignment of evaluation elements in a first state”, and “connecting the plurality of memory cells to a second assignment of evaluation elements in a second state” are indefinite under § 112(b) for the same reasons as set forth in claim 1 above.
	The Examiner further finds claimed “evaluation elements” is indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.
Regarding claim 21, the Examiner finds the claimed “evaluation elements”, “connecting the memory cell to a first evaluation element in a first state”, and “connecting the memory cell to a second evaluation element in a second state” are indefinite under § 112(b) for the same reasons as set forth in claim 1 above.
	The Examiner further finds claimed “evaluation elements” is indefinite under § 112(b) for failure to disclose sufficient corresponding structure and sufficient description (i.e., an algorithm) for performing the claimed specific computer function.

Although claims 6, 13 and 19 are rejected for their dependency on a rejected base claim, the allowability of the claims cannot be determined because the scope of each respective base claim is unknown. Thus, a prior art search could not be conducted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “plurality of evaluation elements is connectable with a memory cell” in claim 1; “interconnection unit configured for: connecting the plurality of memory cells to a first assignment of evaluation elements in a first state; and connecting the plurality of memory cells” in claim 1; “evaluation unit configured for: controlling the interconnection unit to transition from the first state to the second state; evaluating the plurality of memory cells in the first state to obtain a first evaluation result; and evaluating the plurality of memory cells in the second state to obtain a second evaluation result” in claim 1; “evaluation unit is configured for providing the first bit sequence and the second bit sequence with a same order of bits” in claim 3; “interconnection unit comprises inverse re-ordering logic is configured for changing an assignment of an evaluation element” in claim 4; “evaluation unit comprises an inverse re-ordering logic . . . the inverse re-ordering logic is configured for changing an assignment” in claim 4; “evaluation unit is configured for: determining that a first number of bit errors . . . determining that a second number of bit errors . . . and using the second evaluation result” in claim 5; “evaluation unit is configured for: determining . . . and controlling the interconnection unit” in claim 7; “evaluation unit is configured for at least one of: obtaining at least a third evaluation result . . . or determining a combined evaluation result” in claim 8; “evaluation unit is configured for repeating a read-out operation” in claim 9; “evaluation unit is configured for storing error information” in claim 10; “evaluation unit is configured for: reading, from a memory, error information . . . and at least one of: obtaining the second evaluation result . . . or avoiding the pair” in claim 11; “evaluation unit is configured for: determining a deviation . . . determining a deviation information”. In claim 14; “plurality of evaluation elements is connectable with a memory cell of the memory device” in claim 16; “interconnection unit configured for: connecting the plurality of memory cells to a first assignment of evaluation elements in a first state; and connecting the plurality of memory cells to a second assignment of the evaluation elements” in claim 16; “evaluation unit configured for controlling the interconnection unit to transition from the first state to the second state” in claim 16; “evaluation unit is configured for: reading the error information from the memory; and obtaining an evaluation result of the plurality of memory cells” in claim 16; “plurality of evaluation elements is connectable with a memory cell of the memory device” in claim 17; “interconnection unit configured for: connecting the memory cell to a first evaluation element in a first state; and connecting the memory cell to a second evaluation element in a second state” in claim 17; “evaluation unit configured for: obtaining a first evaluation result . . . obtaining a second evaluation result . . . determining a deviation . . . and storing a deviation information” in claim 17; “evaluation elements is connectable with a memory cell of the memory device” in claim 18; “evaluation elements is connectable with a memory cell of the memory device” in claim 20; and “evaluation elements is connectable with a memory cell of the memory device” in claim 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Prior Art
	A prior art search was attempted, but ultimately, could not be completed as the Examiner cannot determine the scope of the invention with sufficient particularity to know where to search in the art. The Applicant is invited to provide further description of their invention in the response so that a proper prior art can be conducted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112